DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
Applicant’s cancellation of claim 18, 21, amendment of claim 20, 22, 23, 36 and 37, and the addition of new claims 38-40, in the paper of 4/28/2022, is acknowledged.  Applicants' arguments filed on 4/28/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 20, 22, 23-40  are still at issue and are present for examination.
Election/Restriction
Applicant's election with traverse of G37roup I, claims 18-23, 36, and 37, drawn to methods of synthesizing phloroglucinol using a type III polyketide synthase and SEQ ID NO:4 as species of type III polyketide synthase, in the reply filed on 6/17/21 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/17/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22, 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to the previous claims.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  Applicant’s traversal of this rejection and the rejection below based on a lack of enablement is acknowledged.
Applicants Response:
Applicants continue to argue this rejection as previously.  Applicants continue to submit that they have amended the claims and applicants submit that the type III polyketide synthase is of a bacteria of Tsukamurella genus and comprises at least one amino acid sequence having at least 75% identity with …[SEQ ID. Nos: 15].  Applicants submit that SEQ ID NO:1-5 represent five of the 16 known species of Tsukamurella genus.
Applicants continue to submit that the specification as a whole and more particularly the experimental examples provides ample evidence that at least five distinct bacteria of Tsukamurella genus exhibit phloroglucinol activity.
Applicants further submit that they have amended the claims to recite that the substrate is acyl-CoA and that Acyl CoA is the substrate in the representative type III PKS-catalyzed phloroglucinol synthesis reaction.
Applicant’s amendment of the claims and applicants complete argument continues to be acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.  
Newly amended claims 20, 22, 36-40 are drawn to any method for producing phloroglucinol, the method comprising: 54990622-v2(i) contacting, with a suitable substrate, a host cell expressing at least one polypeptide with phloroglucinol synthase activity, wherein said at least one polypeptide is a type III polyketide synthase of a bacteria of Tsukamurella genus, wherein the suitable substrate is a carbon source; and (ii) growing, in vitro, the host cell of step (i) under conditions which allow the growth of said host cell, the expression of the nucleic acid molecule contained in said host cell, or both the growth of said host cell and the expression of the nucleic acid molecule contained in said host cell, so as to produce phloroglucinol, wherein said polypeptide comprises at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4.
It continues that these claims are directed to methods of producing phloroglucinol using a genus of bacterial type III polyketide synthases. The specification teaches the structure of only a few representative species of such bacterial type III polyketide synthases that have phloroglucinol synthase activity and these are not sufficiently representative of the breadth of the encompassed genus of type III polyketide synthases having phloroglucinol synthases activity.  The art makes it clear that bacterial type III polyketide synthases have a variety of diverse activities which activities can vary depending on what substrates are available (see pages 289-292 of Yu et al.).
In response to applicants submission that that they have amended the claims and applicants submit that SEQ ID. Nos: 1-5 are identified in Table 2 as being the protein sequences of the putative type III polyketide synthases identified in each of the  bacterial species, while this is somewhat productive, it remains that applicants have not described representative species of the vast breadth of those methods of use of any polypeptide having phloroglucinol synthase activity and comprises at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4.
While applicants submit that they limited to that bacteria belonging to the genera Tsukamurella sp. and they have shown that the taught five are representative of the  16 Tsukamurella sp,, this is insufficient to adequately describe the breadth of that genus comprises at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4. (let alone 75% sequence identity to the additional sequences listed in the claims). 
It continues that the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of phloroglucinol synthase activity.  Given this lack of description of representative species encompassed by the genus of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention.

Claims 20, 22, 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of producing phloroglucinol comprising culturing a host cell comprising a nucleic acid encoding a protein having at least 95% identity to SEQ ID NO:4 and phloroglucinol synthase activity under conditions which allow expression of the nucleic acid, does not reasonably provide enablement for any method for producing phloroglucinol, the method comprising: 54990622-v2(i) contacting, with a suitable substrate, a host cell expressing at least one polypeptide with phloroglucinol synthase activity, wherein said at least one polypeptide is a type III polyketide synthase of a bacteria of Tsukamurella genus, wherein the suitable substrate is a carbon source; and (ii) growing, in vitro, the host cell of step (i) under conditions which allow the growth of said host cell, the expression of the nucleic acid molecule contained in said host cell, or both the growth of said host cell and the expression of the nucleic acid molecule contained in said host cell, so as to produce phloroglucinol, wherein said polypeptide comprises at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 18-22, 36, and 37.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  Applicant’s traversal of this rejection and the rejection above based on a lack of written description is acknowledged.
Applicants Response:
Applicants continue to submit that the teaching of the specification as a whole, and more particularly the experimental examples, provides ample evidence that at least five distinct bacteria belonging to the Tsukamurella genus exhibit high phloroglucinol synthase activity (Examples 1 and 2, paragraphs [137] - [185], and the Figures). Applicants continue to submit as further evidenced in Table 3 of the present application, the amino acid sequences (SEQ ID NOs:1-5) of these five type III polyketide synthase (PKS) of a bacteria of Tsukamurella genus, which are shown to exhibit high phloroglucinol synthase activity, display 74.7% to 87.2% identity with each other. Applicants continue to submit that a skilled person would expect that any type III PKS of the Tsukamurella genus with at least 75% identity with any one of SEQ ID NOs: 1 to 5 would exhibit high phloroglucinol synthase activity. In other words, a skilled artisan would consider the claimed percentage of identity of at least 75% with any one of SEQ ID NOs: 1 to 5 to be reasonable in view of the data provided in the application as filed. In addition, and as explained in the previous response, the specification provides clear guidance to the skilled person on how to identify type III PKS having phloroglucinol synthase activity in Tsukamurella genus bacteria 54990622-v2.
As stated above, applicants submit that they have amended the claims and applicants submit that SEQ ID. Nos: 1-5 are identified in Table 2 as being the protein sequences of the putative type III polyketide synthases identified in each of the 10 bacterial species shown in Table 1.  Applicants submit that the experimental examples described in the specification provide ample evidence that bacteria belonging to several genera (Tsukamurella sp.) and several different species within these distinct genera, exhibit high phloroglucinol synthase activity. See, e.g., present publication at Examples 1-2, Figures 4, 6, and 7, and paragraphs [0163], [0175]-[0177], and [0180].  Applicants submit that accordingly, the specification clearly provides representative species encompassed by the genus of the claims. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.  
Newly amended claims 20, 22, 36-39 are drawn to any method for producing phloroglucinol, the method comprising: 54990622-v2(i) contacting, with a suitable substrate, a host cell expressing at least one polypeptide with phloroglucinol synthase activity, wherein said at least one polypeptide is a type III polyketide synthase of a bacteria of Tsukamurella genus, wherein the suitable substrate is a carbon source; and (ii) growing, in vitro, the host cell of step (i) under conditions which allow the growth of said host cell, the expression of the nucleic acid molecule contained in said host cell, or both the growth of said host cell and the expression of the nucleic acid molecule contained in said host cell, so as to produce phloroglucinol, wherein said polypeptide comprises at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4.
It continues that these claims are directed to methods of producing phloroglucinol using a genus of bacterial type III polyketide synthases.  The specification teaches the structure of only a few representative species of such bacterial type III polyketide synthases that have phloroglucinol synthase activity.  The art makes it clear that bacterial type III polyketide synthases have a variety of diverse activities which activities can vary depending on what substrates are available (see pages 289-292 of Yu et al.).
In response to applicants submission that that they have amended the claims and applicants submit that SEQ ID. Nos: 1-5 are identified in Table 2 as being the protein sequences of the putative type III polyketide synthases identified in each of the  bacterial species shown in Table 1, while this is somewhat productive, it remains that applicants have not described representative species of the vast breadth of those methods of use of any polypeptide having phloroglucinol synthase activity and comprising at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4..  While applicants submit that they have provided ample evidence that bacteria belonging to several genera (Tsukamurella sp., Nocardia sp., Mycobacterium sp., and Gordonia sp.) and several different species within these distinct genera, exhibit high phloroglucinol synthase activity this is insufficient to adequately describe the breadth of that genus having a mere sequence identity to SEQ ID NO:4 (let alone 60% sequence identity to the additional sequences listed in the claims). 
In response to applicants submission that the specification provides clear guidance on how to identify type III PKSs having phloroglucinol synthase activity in bacteria, and that the sequences SEQ ID Nos:1-10 share at least four generally conserved domains this is not sufficient to adequately describe the extreme breadth of the claimed methods of producing phloroglucinol with any type III polyketide synthase having a mere 75%-85% sequence identity to SEQ ID NO:4.
It continues that the specification does not support the broad scope of the claims which encompass any method for producing phloroglucinol, the method comprising: 54990622-v2(i) contacting, with a suitable substrate, a host cell expressing at least one polypeptide with phloroglucinol synthase activity, wherein said at least one polypeptide is a type III polyketide synthase of a bacteria of Tsukamurella genus, wherein the suitable substrate is a carbon source; and (ii) growing, in vitro, the host cell of step (i) under conditions which allow the growth of said host cell, the expression of the nucleic acid molecule contained in said host cell, or both the growth of said host cell and the expression of the nucleic acid molecule contained in said host cell, so as to produce phloroglucinol, wherein said polypeptide comprises at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4. because the specification does not establish: (A) regions of the protein structure which may be modified without effecting phloroglucinol synthase activity; (B) the general tolerance of phloroglucinol synthases to modification and extent of such tolerance; (C) what substrates are necessary for phloroglucinol activity of any of the recited sequences in vitro, (D) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method for producing phloroglucinol, the method comprising: 54990622-v2(i) contacting, with a suitable substrate, a host cell expressing at least one polypeptide with phloroglucinol synthase activity, wherein said at least one polypeptide is a type III polyketide synthase of a bacteria of Tsukamurella genus, wherein the suitable substrate is a carbon source; and (ii) growing, in vitro, the host cell of step (i) under conditions which allow the growth of said host cell, the expression of the nucleic acid molecule contained in said host cell, or both the growth of said host cell and the expression of the nucleic acid molecule contained in said host cell, so as to produce phloroglucinol, wherein said polypeptide comprises at least one amino acid sequence having at least 75% identity with a sequence selected from SEQ ID NO: 4.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those type III polyketide synthases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 22, 23, 36-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US 2007/0178571) and DeGroot et al., Uniprot Accession No. A0A1H1FBR5, June 7, 2017.
Frost et al. teach a method for the production of phloroglucinol by incubation of a phloroglucinol synthase encoded by a Pseudomonas phlD gene with malonyl-CoA or by cultivation of a recombinant host cell capable of producing malonyl-CoA and comprising a Pseudomonas phlD gene (claim 9, [0048]).  Frost do not explicitly teach use of a bacterial type III polyketide synthase other than Pseudomonas fluorescens phlD as the phloroglucinol synthase.  Frost et al. teach a method for the production of phloroglucinol  comprising 54990622-v2(i) contacting, with a suitable substrate, a host cell expressing a bacterial type III polyketide synthase other than Pseudomonas fluorescens phlD, wherein the suitable substrate is a carbon source; and growing, in vitro, the host cell of step (i) under conditions which allow the growth of said host cell, the expression of the nucleic acid molecule contained in said host cell, or both the growth of said host cell and the expression of the nucleic acid molecule contained in said host cell, so as to produce phloroglucinol.
DeGroot et al., Uniprot Accession No. A0A1H1FBR5 teach a polypeptide and its encoding nucleic acid isolated from Tsukamurella pulmonis which has polyketide synthase type-III activity.  The polypeptide having polyketide synthase type-III activity taught by Uniprot Accession No. A0A1H1FBR5 is 390 amino acids in length and is has 100% sequence identity to instant SEQ ID NO:4.
One of skill in the art before the effective filing date would have been motivated to substitute the protein and encoding nucleic acid taught by Uniprot Accession No. A0A1H1FBR5 in the methods taught by Frost et al. to confirm the enzymatic activity of the protein identified from Tsukamurella pulmonis.  The obvious method would be contacting a suitable substrate, malonyl-CoA, with a host cell expressing the polypeptide taught by DeGroot et al., Uniprot Accession No. A0A1H1FBR5 and growing the host cell under conditions to allow growth and expression of the encoding nucleic acid, so as to produce a polyketide such as phloroglucinol.  The expectation of success is high as the level of recombinant protein expression in the art is high as exemplified by Frost et al. and DeGroot et al., Uniprot Accession No. A0A1H1FBR5 who teach all that is required to practice the obvious methods.
Thus, claim(s) 20, 22, 23, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US 2007/0178571) and DeGroot et al., Uniprot Accession No. A0A1H1FBR5, June 7, 2017.
Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
8/1/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652